DETAILED ACTION
In response to the Preliminary Amendments filed on January 19, 2022, claims 3-8, 10-16, 19, and 20 are amended; and claims 1, 2, and 9 are cancelled. Currently, claims 3-8 and 10-20 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Curtis Vock on August 4, 2022.

The application has been amended as follows: 
Claim 12 is cancelled.
Claims 5, 10, 13, 14, 16-18, and 20 are amended as follows:
5. (Currently Amended) The guide of claim 13, the target region being superior of a surgical neck of the respective humerus, inferior a subdeltoid bursa and muscle insertion sites, and lateral to a bicipital groove of the respective humerus.
10. (Currently Amended) The guide of claim 13, each of the insertion-site indication holes being at a transition between the side portion and a respective one of the front-back portions.
13. (Currently Amended) A bilateral humeral guide for intraosseous infusion, comprising: 
a three-dimensional shell that is mirror symmetric with respect to reflection in a first plane and configured to fit on either shoulder of a patient, the shell having: 
(a) an alignment hole bisected by the first plane and configured to aid positioning of the shell on the shoulder by aligning the alignment hole on an acromion of the shoulder, and 
(b) two insertion-site indication holes symmetrically positioned on two opposite sides, respectively, of the first plane, each of the insertion-site indication holes being configured to indicate insertion sites for intraosseous infusion through the shell to a target region of a respective humerus of the patient when the shell is fit on the shoulder corresponding to the respective humerus; 
the shell including: 
a top portion bisected by the first plane configured to fit on top of the shoulder; 
a side portion extending from the top portion, bisected by the first plane and configured to fit against a lateral side of an upper arm of the shoulder of the patient; and 
two front-back portions extending from the side portion on two respective opposite sides of the first plane, forming a mirror image of each other with respect to reflection in the first plane, each of the front-back portions [[and]] configured to extend in a medial direction from the side portion;

the shell further forming: 
a central raised ridge on the side portion along at least part of an intersection between the side portion and the first plane; 
on each of the front-back portions, a medial raised ridge along an edge of the front-back portion farthest from the side portion; and 
an upper raised ridge connecting a top end of the central raised ridge to a top end of each medial raised ridge.
14. (Currently Amended) The guide of claim 13, the front-back portions being non-parallel, wherein a distance between the front-back portions increasing with (i) a distance from the side portion and (ii) a distance from the top portion, and the top portion being at an oblique angle to the side portion.
16. (Currently Amended) The guide of claim 13, the guide being injection molded.
17. (Currently Amended) The guide of claim 16, the guide being made of acrylonitrile butadiene styrene, nylon, polycarbonate, polystyrene, or a combination thereof.
18. (Currently Amended) The guide of claim 17, the guide being made of acrylonitrile butadiene styrene.
20. (Currently Amended) A method of starting a line for intraosseous infusion comprising: 
identifying need for intraosseous infusion in a patient, 
selecting an arm of the patient for starting an interosseous infusion line, 
positioning the guide of claim 13 on a shoulder of the selected arm of the patient, 
palpating, through the alignment hole, [[an]] the acromion of the shoulder of the selected arm of the patient to verify correct alignment of the guide, 
identifying a correct insertion site indication hole of the two insertion-site indication holes of the guide, 
positioning an intraosseous infusion starting device in the correct insertion site indication hole, and 
starting the line for intraosseous infusion.

REASONS FOR ALLOWANCE
Claims 3-8, 10, 11, and 13-20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record does not singly or in combination disclose the specifics of a bilateral humeral guide or a method of starting a line for intraosseous infusion using the guide, wherein the guide for intraosseous infusion comprising a three-dimensional shell comprising an alignment hole, two insertion-site indication holes, a top portion, a side portion, two front-back portions, and a central raised ridge, medial raised ridges, and an upper raised ridge as required by the amended claims.
The closest prior art of record is Van Citters (US Pub. No. 2017/0020560 A1), Gowda (US Pub. No. 2022/0039831 A1), Collins (US Pat. No. 2,525,938), and "2017 The Science and Fundamentals of Intraosseous Vascular Access" (Teleflex) November 1-3, 5-12, 14-20 -2017 (11.2017) (hereinafter as Teleflex). 
Regarding claim 13, it is noted that Van Citters discloses a bilateral humeral guide for intraosseous infusion comprising: a three-dimensional shell the shell is mirror symmetric with respect to reflection in a first plane (Fig. 5) and configured to fit on either shoulder of a patient (Figs. 3,5; [0026]), the shell having an alignment hole (210) bisected by the first plane and configured to aid positioning of the shell on the shoulder by aligning the alignment hole on an acromion of the shoulder ([0024], [0027]), and a top portion (202, 204) bisected by the first plane configured to fit on top of the shoulder (Figs. 3,5); a side portion (211) extending from the top portion, bisected by the first plane and configured to fit against a lateral side of an upper arm of the patient ([0024]); and two front-back portions (i.e., ends of strap 208) extending from the side portion on two respective opposite sides of the first plane, forming a mirror image of each other with respect to reflection in the first plane, each of the front-back portions configured to extend in medial direction from the side portion ([0024]). Van Citters further discloses one insertion-site indication hole (210) (Fig. 3) configured to indicate insertion sites for intraosseous infusion through the shell to a target region of a respective humerus of the patient when the shell is fit on the shoulder corresponding to the respective humerus ([0024], [0026]-[0027]) and multiple suitable locations on the humeral head ([0020]), but does not explicitly disclose of two insertion-site indication holes as required by the claim. However, it is noted that displacement from the medial line of the placement of an intraosseous infusion device with regard to the arm is well known in the art to provide preferable, more reliable access to the humerus. Moreover, Teleflex teaches a method for intraosseous infusion (pg. 34 Fig. 7-pg 36 Fig. 20) in which the intraosseous infusion device is implanted on an anterolateral side of the arm (pg. 35 Fig. 13-14). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Van Citters with two insertion-site indication holes symmetrically positioned on two opposite sides as required so as to have placed the insertion-site indication hole away laterally from the first plane in order to provide access on an anterolateral side of the arm as taught by Teleflex, and further to place a symmetric hole on the opposite lateral side in order to maintain symmetry of the shell such that it may be used on either arm (Van Citters [0021]).
Van Citters in view of Teleflex does not disclose the specifics of the shell further forming: a central raised ridge on the side portion along at least part of intersection between the side portion and the first plane; on each of the front-back portions, a medial raised ridge along edge of the front-back portion farthest from the side portion; and an upper raised ridge connecting a top end of the central raised ridge to a top end of each medial raised ridge. It is noted that Gowda discloses a guide for use by a patient requiring cannulation on the bicep region of the arm ([0046]) comprising raised ridges in the form of grip protrusions 1022 to allow for grasping for placement of the guide onto the patient ([0091]). Similarly, Collins also discloses a guide suitable for use on the arm of a patient with raised ridges in the form of guide rods 9 and legs 10 that allows the user to grip during use (Fig. 1). However, Van Citters, Gowda, and Collins do not disclose sufficient motivation to further modify Van Citters with the claimed raised ridges.
Regarding claim 20, it is noted that Van Critter also discloses a method for starting a line for intraosseous infusion in Fig. 6, [0027] but does not disclose the specifics of all the limitations of the guide of claim 13, see above for additional details. Moreover, Teleflex also discloses a method for starting a line for intraosseous infusion that comprises the steps of identifying, selecting, position, palpitating, identifying, and starting as required with a step of positioning a guide (pg. 34 Fig. 7 until pg. 36 Fig. 20) but does not disclose the specifics of the guide of claim 13, see above for details.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783